                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  LPI, INC.,                                      )
                                                  )        Case No. 2:21-cv-19
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Cynthia R. Wyrick
  BRIAN JOHNSONT, doing business as               )
  ATLANTA HOT TUB CENTER,                         )
                                                  )
         Defendant.                               )


                                              ORDER


        According to the Court’s review of the docket, Defendant has been served with a copy of

 the summons and complaint. On February 25, 2021, Defendant filed a notice of stipulation of

 extension of time to respond to the complaint, in which he stated that the parties agreed that

 Defendant would have until March 22, 2021 to respond to the complaint. (Doc. 15.) However,

 more than two weeks after the agreed upon date, Defendant has not filed a responsive pleading

 or a response to Plaintiff’s motion for preliminary injunction, nor has he sought to extend the

 time in which to respond to either. Federal Rule of Civil Procedure 55(a) provides that “[w]hen

 a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party’s

 default.” Despite Defendant’s failure to file a responsive pleading, Plaintiff has yet to request

 that the Clerk enter default or move for a default judgment pursuant to Federal Rule of Civil

 Procedure 55.

        Accordingly, Plaintiff is ORDERED to file on or before April 19, 2021, a response

 showing why its claims against Defendant should not be dismissed pursuant to Fed. R. Civ. P.



Case 2:21-cv-00019-TRM-CRW Document 16 Filed 04/13/21 Page 1 of 2 PageID #: 43
 41(b) for failure to prosecute. Plaintiff is hereby put ON NOTICE that if it does not timely file

 a response showing good cause, its claims against the non-responsive Defendant may be

 dismissed.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                    2
Case 2:21-cv-00019-TRM-CRW Document 16 Filed 04/13/21 Page 2 of 2 PageID #: 44
